Citation Nr: 1702438	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO. 12-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for headaches with facial numbness. 

2. Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine. 

3. Entitlement to an initial disability rating in excess of 10 percent for DDD of the thoracolumbar spine with partial sacralization.


REPRESENTATION

Veteran represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991 and from January 1994 to December 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Muskogee, Oklahoma. 

In June 2015, the Board remanded the issues on appeal for additional procedural and evidentiary development. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The Veteran withdrew his claims for entitlement to service connection for headaches and increased ratings for a cervical spine disability and a thoracolumbar spine disability in a November 2016 written statement. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection headaches with facial numbness and entitlements to an initial disability rating in excess of 10 percent for DDD of the cervical spine and in excess of 10 percent for DDD of the thoracolumbar spine with partial sacralization have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the veteran or by his or her authorized representative. Id. 

After a consultation with the Veteran, his attorney submitted a written statement in November 2016 requesting the withdrawal of all of the issues currently on appeal. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review these claims and they are therefore dismissed.


ORDER

The issue of entitlement to service connection for headaches with facial numbness is dismissed.

The issue of entitlement to an initial disability rating in excess of 10 percent for DDD of the cervical spine is dismissed. 

The issue of entitlement to an initial disability rating in excess of 10 percent for DDD of the thoracolumbar spine with partial sacralization is dismissed.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


